DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations

SMDL #07-008
August 9, 2007
Dear State Medicaid Director:
The purpose of this letter is to inform you of changes to the reporting specifications for the
Medicaid Statistical Information System (MSIS). These changes are effective with the quarterly
tape extracts submitted after February 15, 2009, which would typically be the data captured from
the first quarter of Federal fiscal year (FFY) 2009.
Effective in FFY 1999, MSIS became the primary Federal reporting medium for general
Medicaid program information, replacing the hard-copy HCFA-2082 report. Under MSIS, States
submit quarterly tape extracts of eligibility and claims data from their claims processing and
administrative systems. These changes affect only the four MSIS claims tape files: inpatient
(CLAIMIP), long term care (CLAIMLT), other or outpatient (CLAIMOT), and prescription drug
(CLAIMRX). No changes are required for the eligibility tape file submittals. These changes are
documented in the enclosed MSIS Data Dictionary replacement pages and will be available on
the Centers for Medicare & Medicaid Services’ (CMS) Web site at
http://www.cms.hhs.gov/MSIS at a later date.
These changes provide for the expansion of the logical record length for the CLAIMIP,
CLAIMLT, CLAIMOT, and CLAIMRX files to allow us to collect the National Provider
Identifier [NPI] number, the provider taxonomy code, and claims internal control numbers. This
update will enhance the analysis of general program information and utilization patterns. Again,
for MSIS purposes these changes to the reporting specifications are effective with the quarterly
tape extracts submitted after February 15, 2009.
To lessen the need for another record expansion at some future time, and avoid additional
burdens for the States, added space is also included in the diagnosis, procedure, and service code
fields at this time. As is our policy, we are providing as much lead time as possible for these
changes to be developed, tested, and implemented before February 15, 2009, which is when the
first quarter files for FFY 2009 are due to CMS.
In order to minimize the burden of this transition for both States and CMS, we will not maintain
two different claims record layouts for pre- and post-FFY 2009. All MSIS claims files submitted
after the February 15, 2009, date will be submitted using the updated record layout described in
the enclosure. This same record layout will be used for any submissions of pre-FFY 2009 claims
files which are received after February 15, 2009.

Page 2 – State Medicaid Director
Null values will be acceptable for pre-FFY 2009 files and edits will be conducted on first quarter
FFY 2009 files forward.
Please forward this information, along with the enclosed modifications to the MSIS Data
Dictionary, to the appropriate State staff. We have an ongoing working relationship with the
reporting staffs from the States, and we look forward to providing any needed information or
assistance to facilitate these changes.
We very much appreciate your efforts to implement the dramatic improvements in program
information represented by MSIS. Please refer any questions or concerns about these MSIS
changes to Mr. Roger Buchanan, at (410) 786-0780 or e-mail him, at
roger.buchanan@cms.hhs.gov.
Sincerely,
/s/
Dennis G. Smith
Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials

Page 3 – State Medicaid Director
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Debra Miller
Director for Health Policy
Council of State Governments

